Conviction is for theft; punishment fixed at confinement in the penitentiary for a period of two years.
The commission of the offense by the appellant is established by sufficient evidence, the details of which it is deemed unnecessary to recite.
The stolen property consisted of a hand-bag, two suits of clothes and other wearing apparel and a watch. The wearing apparel had been used, and there was evidence that its value exceeded $50. The question of value was embraced in a charge not materially different from the one approved by this court in the case of Cooksie v. State, 26 Texas Crim. App., 80. It adequately informed the jury that unless the proof established the value of $50 or more, the conviction should be of a misdemeanor and not a felony. There was no error in refusing additional charges upon the same subject.
There is evidence that the home of the owner of the property was burglarized and the property taken therefrom; that a short time thereafter it was found in the possession of the appellant and no explanation of his possession of it was made. The district attorney in his argument referred to the appellant as a burglar. The complaint of the argument, we think, is without merit. Certainly it was not such an argument as under the facts in the instant case demands a reversal in the absence of an effort to have the jury instructed to disregard it.
The other bills of exception found in the record have been examined. No error is perceived, nor do they present any legal question which is regarded as requiring a discussion in this opinion. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 10, 1923.